     Case 3:20-cv-01164-LAB-AHG Document 18 Filed 09/23/20 PageID.243 Page 1 of 2



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     BRIAN M. PORTER                         Case No.: 20cv1164-LAB (AHG)
12                                Plaintiff,
                                               ORDER DENYING MOTION FOR
13     v.                                      RELIEF FROM JUDGMENT
14     EMPLOYMENT DEVELOPMENT
       DEPARTMENT
15
                               Defendant.
16
17
18          On August 20, 2020, the Court dismissed Plaintiff Brian Porter’s first
19   amended complaint without leave to amend. On September 3, Porter submitted a
20   new document, which the Court accepted for filing. Because the complaint was
21   dismissed without leave to amend, the only reasonable construction of the new
22   document is as a motion for relief from the Court’s order of dismissal, under either
23   Rule 59 or 60. On September 10, Porter submitted a second document, which the
24   Court accepted for filing, and construes as a supplement to the September 3
25   motion for relief. The new document consists of a letter essentially outlining
26   Porter’s case and the emphasizing that the Court should grant him relief. Porter
27   also attached many duplicates of documents he submitted earlier. The Court
28   construes both filings together as Porter’s motion.

                                               1
                                                                                 20cv1164
     Case 3:20-cv-01164-LAB-AHG Document 18 Filed 09/23/20 PageID.244 Page 2 of 2



1          The motion makes claims based on alleged harassment and state court
2    restraining orders. Even if Porter were permitted to amend his complaint to add
3    these new claims, the Court would have no jurisdiction to consider them.
4          The motion also does not show any basis for relief from the Court’s order of
5    dismissal, or for reconsideration of any earlier orders. See Sch. Dist. No. 1J,
6    Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993) (setting
7    forth grounds for relief from judgment under Fed. R. Civ. P. 59 and 60(b).)
8          The motion is DENIED.
9
10         IT IS SO ORDERED.
11   Dated: September 23, 2020
12
13                                          Honorable Larry Alan Burns
                                            Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                                   20cv1164
